Opinion by
Judge Pryor:
Conceding that the agreement by which the appellees obtained possession to run the mill race through the appellant’s land was executed on the Sabbath, if after its execution it was ratified and confirmed by the appellees, it then Recomes valid and obligatory upon them. Whether or not there was such a confirmation of the agreement after its date by the appellees is'a question for the jury to determine. The instructions to find for the defendants in the event the writing was executed on the Sabbath was erroneous, without at the same time so qualifying that instructions as to enable the jury to determine from' the evidence, whether or not it had afterwards been ratified. Ray v. Callett, 12 B. Mon. 532.
The judgment of the court below is reversed and cause remanded *417with directions to award the appellant a new trial and for further proceedings in conformity with this opinion.

Bullock, for appellants.-

-, for appellees.